Citation Nr: 0821493	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-17 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1958 to March 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
 

REMAND

The veteran contends that he has bursitis in both is right 
and left knees as a result of his active service.  
Specifically, he asserts that his knee disorders were the 
result of the constant bending and kneeling for long periods 
of time his military occupation required, including kneeling 
on cold steel bilges for long periods of time while on 
submarines in the cold North Atlantic and Arctic waters.  

The veteran's service medical records indicate that the 
veteran was treated for left knee bursitis in October 1975.  
Reports of medical history dated January 1977, and November 
1985 noted complaints of bursitis and knee pain.  However, 
the report of medical history in November 1985, noted 
bursitis at age 33, no current symptoms for 10 years, and not 
considered disqualifying.  The veteran's numerous physical 
examinations, including the November 1985 retirement 
examination all noted that the veteran had normal lower 
extremities.  

Post service medical records indicate a current diagnosis of 
and treatment for bilateral bursitis of the bilateral knees.  
An October 2002 VA physical therapy record indicated a 
diagnosis of bilateral bursitis, with flares reported every 
few months, lasting one to three days.  An October 2004 
physical therapy note indicated complaints of bilateral 
medial knee pain, and noted that the veteran had a history of 
bursitis while in the military as well as had a long history 
of performing work on his knees.  The therapist noted that 
the veteran's history and examination were consistent with 
anserine bursitis.  

A March 2005 statement from the veteran as well as a 
statement in his April 2008 hearing before the undersigned 
Veterans Law Judge, the veteran indicated he was currently 
undergoing treatment at the VA medical center in La Jolla, 
California.  He also testified that he was stationed on ships 
and submarines where he worked on pumps, valves, machinery 
and other equipment.  The veteran asserted that this work 
frequently required that he kneel on steel deck plates or on 
bilge bottoms in cold water.  This would cause pain in his 
knees that he did not report at the time as he treated the 
pain with aspirin and darvocet.  The veteran stated that 
since he was hospitalized and placed on crutches in 1976, he 
had had recurring attacks that caused him pain, and 
discomfort, and limited his mobility.  

Additionally, the veteran testified that he received 
cortisone shots for his knees in the late 1980s or early 
1990s.  These records are not of record and should be 
requested.  Appellant's assistance in ascertaining the time 
and place of that treatment should be requested as needed.

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  In this case, 
the veteran was treated for bursitis in the left knee during 
service, as well as complained of knee pain on subsequent 
reports of medical history.  Additionally, post service 
treatment records indicated a history of bursitis for 20 
years.  One therapist opined that the veteran's examination 
and history of performing work on his knees was consistent 
with his current diagnosis.  Therefore, an examination should 
be obtained to determine the etiology of the veteran's 
current bilateral bursitis.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the veteran to 
provide the names, addresses, and dates 
of treatment of any VA and non-VA 
providers, including the name and address 
of the physician who provided the 
cortisone shots in the late 1980's or 
early 1990's, referred to in his April 
2008 hearing testimony.  The RO should 
also obtain VA treatment records from La 
Jolla VA Medical Center.  After obtaining 
any necessary authorizations, the RO 
should attempt to obtain copies of the 
veteran's treatment records.  If the RO 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran of its inability to obtain 
the evidence and request that the veteran 
submit such evidence.  

2.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and attempt to obtain hospitalization 
reports from the veteran's 1976 
hospitalization at Charleston Naval 
Hospital.  If the RO is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran of its 
inability to obtain the evidence and 
request that the veteran submit such 
evidence.  

3.  The RO/AMC should schedule the 
veteran for an appropriate VA 
examination, by a physician, to determine 
the etiology of his bilateral bursitis of 
the knees.  The claims folder should be 
reviewed by the examiner prior to the 
entry of any opinions.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
Following the examination the examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that the veteran's bursitis of the 
left knee and the bursitis of his right 
knee are related to any aspect of his 
active duty, to include whether his 
claims for spending long hours on his 
knees on cold floors of ships.  A 
complete rationale for any and all 
opinions provided must be made. 

4.  After the development requested has 
been completed, the RO/AMC should review 
the examination reports to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO/AMC 
must implement corrective procedures.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  The case should 
then be returned to the Board as 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




